

114 S3154 IS: BRAVE Act
U.S. Senate
2016-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3154IN THE SENATE OF THE UNITED STATESJuly 11, 2016Ms. Baldwin (for herself and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs, in awarding
			 a contract for the procurement of goods or services, to give a preference
			 to offerors that employ veterans.
	
 1.Short titleThis Act may be cited as the Boosting Rates of American Veteran Employment Act or the BRAVE Act. 2.Preference for offerors employing veterans (a)In generalSubchapter II of chapter 81 of title 38, United States Code, is amended by adding at the end the following new section:
				
					8129.Preference for offerors employing veterans
 (a)PreferenceIn awarding a contract (or task order) for the procurement of goods or services, the Secretary may give a preference to offerors that employ veterans on a full-time basis. The Secretary shall determine such preference based on the percentage of the full-time employees of the offeror who are veterans.
 (b)Enforcement penalties for misrepresentation(1)Any offeror that is determined by the Secretary to have willfully and intentionally misrepresented the veteran status of the employees of the offeror for purposes of subsection (a) shall be debarred from contracting with the Department for a period of not less than 5 years.
 (2)In the case of a debarment under paragraph (1), the Secretary shall commence debarment action against the offeror by not later than 30 days after determining that the offeror willfully and intentionally misrepresented the veteran status of the employees of the offeror as described in such paragraph and shall complete debarment action against such offeror by not later than 90 days after such determination.
 (3)The debarment of an offeror under paragraph (1) includes the debarment of all principals of the offeror for a period of not less than 5 years..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 81 of such title is amended by inserting after the item relating to section 8128 the following new item:
				8129. Preference for offerors employing veterans..